Citation Nr: 0906852	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-38 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for service-connected chronic vascular headache 
syndrome, prior to July 5, 2008.

2.  Entitlement to a disability rating greater than 50 
percent for service-connected chronic vascular headache 
syndrome, from July 5, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to March 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which awarded an 
increased disability rating of 30 percent for the service-
connected chronic vascular headache syndrome.

In January 2008, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  

In February 2008, the Board remanded this case for additional 
development.

In August 2008, the Appeals Management Center determined that 
the Veteran's service-connected chronic vascular headache 
syndrome warranted a 50 percent disability rating, effective 
as of July 5, 2008, the date that it was ascertained that an 
increase in severity had occurred.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
and the issue therefore remains in appellate status.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Resolving all reasonable doubt in his favor, throughout the 
course of this appeal, the Veteran's chronic vascular 
headache syndrome has been productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating for service-connected 
chronic vascular headache syndrome of 50 percent, and no 
higher, from October 31, 2003, are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, as to an increased schedular disability rating for 
the service-connected chronic vascular headache syndrome, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants a 50 percent 
disability rating for the service-connected chronic vascular 
headache syndrome which represents a complete grant of the 
schedular benefits sought on appeal.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of whether the matter should be referred for 
an evaluation on an extraschedular basis, the VCAA requires 
VA to assist the Veteran at the time that he files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2003, December 2007, April 2008, 
and October 2008, the Veteran was notified of evidence not 
already of record necessary to substantiate his claim; and he 
was told what information he needed to provide, and what 
information and evidence VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
December 2007, April 2008, and October 2008 letters.  
Adequate notice has been provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). Additionally, the appeal was 
readjudicated by way of the August 2008 rating decision of 
the RO.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As the Board is awarding a 
complete grant of schedular benefits sought on appeal, the 
relevant criteria is whether there exists such a disability 
picture that is so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis.  In this regard the Board finds that the Veteran has 
demonstrated actual knowledge of such available remedy as it 
was raised by his representative in the January 2009 Informal 
Brief.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA and private medical treatment 
records have been obtained.  The Veteran has also been 
afforded VA examinations in January 2004 and July 2008 (the 
reports of which has been associated with the claims file).  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Additionally, the Veteran 
testified at a hearing before the Board.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection was already in effect and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's service-connected chronic vascular headache 
syndrome is currently rated as 30 percent disabling from 
October 31, 2003, and as 50 percent disabling from July 5, 
2008, by analogy to Diagnostic Code 8100, which provides the 
rating criteria for migraine headaches.  Under this 
diagnostic code provision, migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability rating.  The 
maximum 50 percent disability rating is warranted where the 
migraine headaches are with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2008).

The Veteran's claim for an increased disability rating for 
his service-connected chronic vascular headache syndrome was 
received by the RO in October 2003.

VA outpatient treatment records dated from September 2003 to 
March 2004 show that the Veteran was treated intermittently 
for symptoms associated with his chronic vascular headache 
syndrome.  In September 2003, the Veteran reported cluster 
headaches which were restricting his activities of daily 
living and also functioning at his workplace.  He described 
that the headaches would begin retro-orbitally and then 
spread into the frontal and temporal areas of the head, 
bilaterally.  These were typified as splitting and throbbing 
in nature with peak pain of eight or nine on a scale of 10.  
These were associated with tearing of the eyes, photo- and 
phono-phobias, and nausea.  The frequency was said to be two 
to three times per week with a duration on average of about 
four to six hours.

A VA outpatient treatment record dated in October 2003 shows 
the Veteran reported having about 10 episodes per month of 
left sided severe, throbbing pain, with tearing of the eye, 
photophobia and occasional nausea.  When the headaches were 
bad, he would need to be in a dark room and would go to bed 
to try to get relief.  The episodes would last from three 
hours to two days.

A VA outpatient treatment record dated in December 2003 shows 
that the Veteran reported continued migraine headaches with 
aura, approximately three times per week.

A VA examination report dated in January 2004 shows that the 
Veteran was said to have two distinct types of headaches.  
The first was a migraine without aura, which would be 
triggered by a certain olfactory sensations.  These would be 
throbbing in nature and would be accompanied by nausea, 
photophobia, and phonophobia.  The headaches would occur once 
to twice weekly, were prostrating in nature, and would last 
several hours to a day or two.  The second type of headache 
was with no aura, but would awaken him at night, and be 
accompanied by nasal stuffiness, rhinorrhea, and lacrimation.  
The would occur on a more frequent basis, but did not involve 
nausea or gastro-intestinal symptomatology.  The impression 
was migraine headaches without aura, and chronic cluster 
headaches, both of which could be prostrating at times.

A lay statement from the Veteran's employer dated in November 
2007 reflects that the Veteran regularly requested leave as a 
result of his headache disability.  It was noted that during 
the onset of a headache, the only manner in which he could 
reduce the pain was to sit quietly in a darkened room until 
the pain subsided.

A lay statement from the Veteran's supervisor dated in 
December 2007 shows that it was witnessed on several 
occasions to be in severe pain as a result of his headaches 
to the point that he could barely open his eyes.  It was also 
indicated that that the Veteran would regularly request leave 
as a result of his headache disability.

Private outpatient treatment records from P. Damsky, M.D., 
dated from December 2007 to March 2008, show the Veteran was 
treated for continued chronic headaches which were throbbing 
in nature, and associated with nausea, photophobia, 
phonophobia, and a need to be in a quiet dark place.

During his January 2008 hearing, the Veteran asserted that he 
had both migraine headaches and vascular cluster headaches.  
He indicated that he would take medication and had undergone 
oxygen therapy.  He described severe  attacks occurring three 
to four times daily, with each episode lasting one to three 
hours.  He added that his headaches significantly affected 
his employment, and that he expected to be dismissed from his 
job soon as a result.  

A VA outpatient treatment record dated in February 2008 shows 
that the Veteran was treated for ongoing severe migraine and 
cluster headaches.  The cluster headaches were said to be the 
more severe, would awaken him from sleep and were accompanied 
by typical dysautonomic manifestations.  They would occur 
nearly daily and had become chronic.  The migraine headaches 
were of lesser severity, and were accompanied by nausea and 
photosonophobia.  He was being treated with medication and 
oxygen therapy.

A July 2008 VA examination report shows that the Veteran 
reported constant headaches that waxed and waned in 
intensity.  He described right-sided ice pick sensation 
several times daily at which time ordinary activities were 
not possible, and also left-sided throbbing headaches three 
or four times weekly which were not prostrating.  Response to 
treatment was said to be poor.  Migraines occurred weekly and 
were prostrating in nature.  The diagnosis was cluster and 
migraine headaches, with associated chronic vascular 
headaches.  Significant effects on usual occupation was noted 
which was manifested by decreased concentration, difficulty 
following instructions, lack of stamina, and weakness.  He 
was said to miss work approximately once or twice weekly.  
The examiner concluded that the Veteran appeared to have 
significant difficulty being able to perform adequately at 
work due to the headaches and side effects of the 
medications.

Having carefully considered the evidence of record, the Board 
finds that an increased disability rating prior to July 5, 
2008, is warranted.  The evidence of record since the date of 
the Veteran's claim for an increased disability rating shows 
that he has consistently reported that he experienced daily 
severe migraine headaches which are associated with nausea, 
photophobia, phonophobia, and which were described as 
prostrating. These were only relieved by lying in a dark 
quiet room until the headaches pass and with medication and 
oxygen therapy.   The Veteran's statements and testimony are 
competent to establish his symptoms.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (holding that a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms).  In addition, the medical evidence of record shows 
that, consistently throughout the time period, the migraines 
occurred daily and would last hours to multiple days.

Moreover, the medical evidence of record during the entire 
appellate period confirms that during flare-ups, the Veteran 
is incapacitated and unable to work or engage in any social 
activity.  As such, the Veteran's symptoms more closely 
approximate the requirement for the maximum 50 percent 
disability rating.  38 C.F.R. § 4.7 (noting that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating).

The Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Accordingly, and resolving all reasonable doubt 
in favor of the Veteran, see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), an increased disability rating of 50 percent 
for the service-connected chronic vascular headache syndrome 
is warranted from October 31, 2003, the date of receipt of 
his claim for an increased disability rating.  A disability 
rating in excess of 50 percent is not permitted for a 
headache disorder rated analogous to migraine headaches.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).

In this regard, the schedular evaluation in this case is not 
inadequate, and as noted above, specifically takes into 
account the effect the chronic vascular headache syndrome has 
on economic adaptability.  See Diagnostic Code 8100.  A 
disability rating in excess of 50 percent is not provided for 
migraine headaches, as the Board finds no evidence of an 
exceptional disability picture.  The Veteran has not required 
frequent hospitalization and while his chronic vascular 
headache syndrome has interfered with his employment, severe 
economic inadaptability is contemplated by the rating 
criteria.  Thus, referral for consideration of an extra-
schedular evaluation is not warranted.


ORDER

A 50 percent disability rating from October 31, 2003, for 
chronic vascular headache syndrome is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A disability rating greater than 50 percent for service-
connected chronic vascular headache syndrome, from July 5, 
2008, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


